Exhibit 10.26


EL POLLO LOCO HOLDINGS, INC.
RESTRICTED SHARE UNIT AWARD AGREEMENT


You (the "Participant') are hereby awarded restricted share units (the "RSUs"),
pursuant to the El Pollo Loco Holdings, Inc. (the "Company") 2018 Omnibus Equity
Incentive Plan (the "Plan"), on the terms and conditions in this Restricted
Share Unit Award Agreement (this "Award Agreement ") and on the terms and
conditions in the Plan that are incorporated herein by reference.


ex10262018planrestric_image1.gif [ex10262018planrestric_image1.gif]


WHEREAS, pursuant to that certain Employment Agreement by and between the
Company and the Participant, dated as of __________________ (the "Employment
Agreement "), the Company has agreed to make this grant to the Participant;


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Plan.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.
Specific Terms. The RSUs shall have the following terms:

Name of Participant:
Number of RSUs:    
Award Date:    
Vesting
The RSUs shall vest in four (4) equal installments on each of the first four (4)
anniversaries of the Award Date, subject to the terms and conditions of the
Plan.

Settlement
Each RSU shall be settled by the delivery of one (1) share of Common Stock to
the Participant within thirty (30) calendar days following the date on which
such RSU becomes vested in accordance with this Award Agreement.

2.Termination of Employment. If the Participant's employment with the Company is
terminated for any reason, the RSUs shall, to the extent not then vested, be
forfeited upon such termination of employment for no consideration.


3.Delivery of Shares of Common Stock. The shares of Common Stock deliverable
upon the settlement of the RSUs may be either previously authorized but unissued
shares of Common Stock or issued shares of Common Stock that have then been
reacquired by the Company. Such shares of Common Stock shall be fully paid and
nonassessable.





--------------------------------------------------------------------------------







4.
No Right to Continued Employment. The granting of the RSUs evidenced hereby and
this Award Agreement shall impose no obligation on the Company or any Affiliate
to continue the employment of the Participant and shall not lessen or affect the
Company's or any Affiliate's right to terminate the employment of the
Participant.



5.Legend on Certificates. The certificates, if any, or book entries representing
the shares of Common Stock deliverable pursuant to this Award Agreement shall be
subject to such stop transfer orders and other restrictions as the Administrator
or its delegate reasonably deems advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such shares of Common Stock are listed, and any
applicable Federal or state laws, and the Administrator or such other party may
cause a legend or legends to be put on any such certificates or to be notated on
the stock register to make appropriate reference to such restrictions.


6.
Transferability.



(a)    The RSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in contravention
of the foregoing shall be void and unenforceable against the Company or any
Affiliate; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the RSUs to heirs or legatees of the Participant
shall be effective to bind the Company unless the Administrator shall have been
furnished with written notice thereof and a copy of such evidence as the
Administrator may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.


(b)    The RSUs shall not be liable for the debts, contracts or engagements of
the Participant or the Participant's successors in interest and shall not be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law or by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 6(a) hereof.


7.Withholding. The Participant may be required to pay to the Company or any Affi
liate and the Company shall have the right and is hereby authorized to withhold
from any payment due or transfer made under the RSUs or from any compensation
(including base salary) or other amount owing to the Participant the amount (in
cash, shares of Common Stock, other securities or other property) of any
applicable withholding taxes in respect of the RSUs, or any payment or transfer
under or with respect to the RSUs and to take such other action as may be
necessary in the opinion of the Administrator to satisfy all obligations for the
payment of such withholding taxes.







--------------------------------------------------------------------------------

Exhibit 10.26


8.Securities Laws. The issuance of any shares of Common Stock hereunder shall be
subject to the Participant making or entering into such written representations,
warranties and agreements as the Administrator or any officer of the Company may
reasonably request in order to comply with applicable securities laws and
government regulations.


9.Notices. Any notice necessary under this Award Agreement shall be addressed to
the Company in care of its Vice President, Legal at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


10.Governing Law/Jurisdiction. This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Award Agreement, or any judgment entered by any
court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Delaware, and the Company and the Participant
hereby submit to the exclusive jurisdiction of such courts (and their appellate
courts, whether or not located in the State of Delaware) for the purpose of any
such suit, action, proceeding or judgment. The Participant and the Company
hereby irrevocably waive (i) any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Award Agreement brought in any court of competent jurisdiction
in the State of Delaware, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and (iii) any right to a jury trial.


11.Incorporation of the Terms of the Plan. By entering into this Award
Agreement, the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan as set forth on Exhibit A hereto. The RSUs
are subject to the Plan, as may be amended from time to time, and the terms and
provisions of the plan are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Award Agreement, the terms of the Plan
shall control.


12.Section 409A. The intent of the parties is that payments and benefits under
this Award Agreement comply with Section 409A of Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Participant shall not be considered to have
separated from service with the Company for purposes of this Award Agreement and
no payment shall be due to the Participant under this Award Agreement on account
of a separation from service until the Participant would be considered to have
incurred a "separation from service" from the Company within the meaning of
Section 409A of the Code. Any payments described in this Award Agreement that
are due within the "short-term deferral period" as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary





--------------------------------------------------------------------------------





in this Award Agreement, to the extent that any RSUs are payable upon a
separation from service and such payment would result in the imposition of any
individual income tax and late interest charges imposed under Section 409A of
the Code, the settlement and payment of such awards shall instead be made on the
first business day after the date that is six (6) months following such
separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Award Agreement
will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.


13.Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


14.
Amendment and Termination. To the extent permitted by terms of the Plan, this
Award Agreement may be wholly or partially amended, altered or terminated at any
time or from time to time by the Administrator or the Board, but no amendment,
alteration or termination shall be made that would materially impair the rights
of the Participant under the RSUs without the Participant's consent.



15.Entire Agreement. This Award Agreement (including all exhibits hereto, if
any) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.


16.Electronic Signature; Electronic Delivery and Acceptance. The Participant's
electronic signature of this Award Agreement shall have the same validity and
effect as a signature affixed by hand. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the administration of the RSUs through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


17.Waiver. The Participant acknowledges that a waiver by the Company of a breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by the Participant.


18.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.






[Signature Page Follows]







--------------------------------------------------------------------------------

Exhibit 10.26








BY YOUR SIGNATURE BELOW, along with the signature of the Company's
representative, you and the Company agree that the RSUs are hereby awarded under
the terms and conditions of this Award Agreement and under the terms and
conditions of the Plan.






EL POLLO LOCO HOLDINGS, INC.






                                                                        
By: ________________________________
Name:
Its:






PARTICIPANT




By:                         
Name:    









